*355Opinion by
Wingard, Associate Justice.
The appeal to this Court was taken under the Act of 1883.
There is no certificate of the Judge to the statement of facts, that said statement contains all the material facts in the cause, nor the material facts in the cause.
The motion to strike it from the record is therefore sustained.
There is no assignment of errors in this case served upon the adverse party or his attorney, nor can the paper claimed to be such assignment be considered as a paper in the case.
The motion to affirm the judgment is therefore allowed.
For the reasons given in Wilson v. Wald & Campbell, announced this morning (July 17, 1885), we think there has not been a general appearance in the cause.
We concur: John P. Hoyt, Associate Justice.
George Turner, Associate Justice.